SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1218
CA 15-00745
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


SHERIE L. LARABY AND SCOTT P. LARABY,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

GEOFFREY R. COULTER, DEFENDANT-APPELLANT.


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (JEFFREY SENDZIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FARACI LANGE, LLP, ROCHESTER (MATTHEW F. BELANGER OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered September 17, 2014. The order granted the
motion of plaintiffs for partial summary judgment on the issues of
defendant’s negligence and serious injury.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court